Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 36, 38 and 40-43 are presented for examination.
Applicants’ amendment and response filed February 24, 2020; information disclosure statements filed February 24, 2022 and march 1, 2022; and the terminal disclaimer filed March 1, 2022 have been received and entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under obviousness-type double patenting over claims 1-12 of U.S. Patent No. 11,129,817 B2 as set forth in the previous Office action dated January 24, 2022 at pages 2-4 as applied to claims 36-47 is hereby WITHDRAWN because the applicants filed a terminal disclaimer.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 2010/040020 A1, hereby known as Forbes of PTO-1449 in view of CN 103340856 A, hereby known as Rongjin et al. of PTO-1449 as set forth in the previous Office action dated January 24, 2022 at pages 4-6 as applied to claims 36-40 is hereby WITHDRAWN due to applicants’ remarks and experimental data of side-by-side comparison with prior art and present invention.
Allowable Subject Matter
Claims 36, 38 and 40-43 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629